Citation Nr: 1202254	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-01 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral knee and left lower extremity disability, to include as secondary to a back disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for depression, to include as secondary to a back disability.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1978 to September 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in August 2007, which denied service connection for the above-referenced claims.  

In April 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In an August 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Degenerative arthritis of the low back and bilateral knees was not manifest during service or to a compensable degree within the first year after discharge from service.  

2.  The Veteran's current low back disorder and left ankle disorder are not etiologically related to his military service.

3.  The Veteran's current bilateral knee disorder, left lower extremity disorder and depression are not etiologically related to his military service or to a service-connected disability.






CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309. 3.310 (2011).

3.  The criteria for service connection for a left ankle disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, (2011).

4.  The criteria for service connection for depression are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in January 2007 and March 2007, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

With respect to the Dingess notice requirements, in light of the Board's denial of the Veteran's claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.  

In regard to the Veteran's claim for service connection for depression, a VA examination was conducted.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, an examination is not needed because the medical evidence of record does not show objective evidence that Veteran's psychiatric disorder is related to his military service or that he is service-connected for any disability.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that reflected that he suffered an event, injury, or disease in service that may be associated with his symptoms).  Moreover, there is no question that he is currently diagnosed with a depressive disorder, but for reasons that will be more fully discussed on the merits below, there is no indication in the record of a causal connection between this diagnosis and the Veteran's period of service or any service-connected disability.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain a medical examination or medical opinion in order to decide this claim.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

The duty to assist also has been fulfilled, as the Veteran's service and VA medical records relevant to the claim have been requested and obtained and the Veteran has been provided with VA examinations for the other claimed disabilities.  The records associated with his claim for benefits from the Social Security Administration (SSA) have also been included in the claims file.  The Board finds that the available medical evidence is sufficient for an adequate determination of his claims.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain "chronic" diseases, such as arthritis and psychoses, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.

Factual Background

The Veteran asserts entitlement to service connection for back, bilateral knees, left ankle, and depression disorders.  He claims that he injured his back and left ankle during his military service and that he has experienced a continuity of back and left ankle symptomatology following his separation from active duty.  With regards to his bilateral knees, left leg, and depression disorders, he asserts that these disorders are etiologically related to the claimed back disorder.  

The Veteran's service treatment records have been associated with the claims file and show intermittent treatment for orthopedic symptomatology.  A February 1980 treatment record documents his report of left ankle pain and swelling one day after playing basketball; following a physical examination, he was diagnosed with a first degree sprain.  These records show that he assessed for a possible left ankle sprain in May 1980.  An associated X-ray examination of the left ankle was negative, and the assessment was sprained ankle.  A January 1982 service treatment record includes the Veteran's report of low back pain for three days; he was diagnosed with a pulled muscle in his lower back following a physical examination.  The Veteran's August 1982 separation report of medical examination shows that the clinical evaluation of his feet, lower extremities, and spine was normal one month prior to his separation.  On the associated August 1982 separation report of medical history, the Veteran denied ever having cramps in his legs, any broken bones, any bone, joint, or other deformity, recurrent back pain, or a "trick" or locked knee.  In response to his report of having foot trouble, the examiner noted that the Veteran's prior history was significant for right foot pain and right foot calluses.

The first evidence of a low back disorder following the Veteran's separation is documented in the Veteran's SSA records.  Included in these records is a July 2001 private treatment record documenting his report of low back pain; he reported having a previous back problem following a motor vehicle accident fifteen years prior.  He was diagnosed with a herniated disc of the lumbar spine in August 2001.  He reported that his back pain radiated down his left leg to his left foot in July 2002.  These records show that he underwent back surgery in August 2002.  Treatment records dated in April 2004 include his report of experiencing the onset of back pain after sneezing.  He was diagnosed with degenerative disc disease (DDD) of the lumbar spine in May 2004.  A June 2004 private operative report shows that he underwent surgery for lumbar disc herniation with left radiculopathy.  An October 2004 treatment record reveals that the Veteran continued to have back pain and radiation in his left leg, with weakness in his left ankle.  He was noted to have back pain, left leg pain, and drop foot in a November 2004 private treatment record.

Post-military VA treatment records document the Veteran's treatment for his low back and left leg symptomatology.  These records show that a November 2005 magnetic resonance imaging study (MRI) revealed DDD of the lumbar spine.  An April 2006 treatment record documents his report of having increased back pain over time, with a history of laminectomy in 2002 and 2004; he was assessed with chronic back pain with degenerative joint disease (DJD) with sciatica.  In August 2006, the Veteran reported that the etiology of his back disorder was a fall in the shower that he suffered in 2001.  He reported that he subsequently underwent surgery and had relief from pain.  He stated that he later suffered a second back injury after a sneeze, which resulted in a second back surgery.  In a May 2007 treatment record, the Veteran's VA treating physician relayed the Veteran's report of suffering a fall in 2001, which caused a persistent injury and chronic pain syndrome.  Overall, these records show that the Veteran was diagnosed with lumbar radiculopathy.  

With regards to the bilateral knee claim, the Veteran's VA treatment records show limited treatment for his knee symptomatology.  Generally, these records show that he was diagnosed with osteoarthritis of the knee in April 2006.  A May 2006 treatment record documents his report of right knee pain.  In March 2010, he reported having left knee pain and swelling for approximately two months; the Veteran also reported suffering an "old basketball injury" during his active duty service.  The examiner noted that he received emergency medical treatment in January 2010 for his left knee pain.  He was assessed with osteoarthritis of the left knee.   

VA treatment records show treatment for the Veteran's psychiatric symptomatology.  A July 2006 treatment record shows that he underwent a psychology consultation following a referral due to his chronic pain.  Following a clinical examination, he was diagnosed with major depression; the examiner noted that the Veteran presented with depressive symptoms that were complicated by a chronic pain condition and that the conditions appeared to be negatively interacting with each other.  An August 2006 treatment record shows that he noted to have depressive symptoms associated with chronic pain, status post a back injury four years prior.  Subsequent treatment records show that the Veteran received regular treatment for his depression, secondary to chronic low back pain.  

The Veteran underwent a VA spine examination in July 2007, at which time the examiner reviewed the claims file.  The examiner noted the January 1982 service treatment record showing a diagnosis of musculoskeletal low pain following a report of a several day history of lumbosacral pain.  He noted that the additional service treatment records, to include the August 1982 separation examination report, were negative for any indication of back problems.  During the examination, the Veteran acknowledged suffering an injury to his back in 2002 and that he subsequently underwent two surgeries to treat his disorder.  He also reported a history of working as a warehouseman following his military service.  The Veteran underwent a clinical examination, which revealed a diagnosis of degenerative disc disease/degenerative joint disease of the lumbosacral spine, status post laminectomy times two, with degenerative changes.  Following the examination, the examiner again acknowledged the Veteran's single in-service, three day episode of a lumbosacral strain, without any notation of a back condition on the Veteran's separation examination.  He highlighted that there was nothing noting in the evidence until the two notations of a second back injury in 2002.  The examiner concluded that in absence of better documentation, he did not believe that the Veteran's current back disorder was related in any way to the episode in 1982.  

In numerous statements submitted in support of his claim, the Veteran reiterated his assertions that service connection is warranted for the claimed low back, bilateral knee, left ankle, and depression disorders.  In a March 2007 statement, he reported suffering an injury to his ankle in February 1980 while on active duty and that he continued to have pain in his ankle.  He also reported experiencing low back pain in January 1982 while performing heavy lifting; he reported that he still had chronic pain in his lower back.  The Veteran also asserted that after injuring his back, he began to have problems with his knee.  According to the Veteran, his doctor stated that his knee problem was the result of his back injury.  
  
Associated with the claims file is a February 2007 letter from the Veteran's brother, in which he described the Veteran's health prior to and after his military service.  He stated that the Veteran was in good health prior to serving in the military, that he was very active, and that he engaged in activities involving manual labor.  According to his brother, the Veteran reported having pain in his back, knees, and ankles following his separation from the military.  He further described the physical limitations the Veteran contends with on a daily basis due to his orthopedic symptomatology. 

In support of his claim, the Veteran submitted an April 2009 letter from his VA treating physician with regards to his back disorder.  The physician essentially stated that as the Veteran incurred a back injury while on active duty working as an engine mechanic, he believed it was more likely that the Veteran's injury lead to his current back disorder.  He recommended that the Veteran's seek service connection for the disorder.

 The Veteran underwent a VA joints examination in May 2010.  The examiner indicated that she reviewed Veteran's claim file in the associated examination report.  The Veteran reported that he injured his left knee and left ankle while playing basketball during his military service.  He denied any right knee issues, even after repeated questioning.  He reported experiencing constant left knee and left ankle pain and that his conditions had gotten progressively worse.  The Veteran also reported having a left lower extremity condition prior to 2000; however, the examiner noted that the issues regarding his left leg were not well defined.  She noted that he had a history of lumbar DDD and multiple laminectomies.  The Veteran underwent physical and X-ray examinations, and the examiner noted her review of January 2010 VA diagnostic and X-ray examinations of the left lower extremity and left knee.  Based on the examination results and claims file review, the Veteran was diagnosed with lumbar DDD with lumbar radiculopathy and associated foot drop and bilateral knee osteoarthritis.  The examiner determined that there was no evidence of any left ankle pathology, other than the foot drop.  

Following the examination, the examiner again highlighted her review of the claims file.  She noted that the Veteran's August 1982 separation examination did not include any reports of joint pain or issues with his bilateral knees, left ankle, or left lower extremity.  The examiner commented that the service treatment records included reports of a past history of foot pain and right foot callous, and that the Veteran was evaluated for an ankle sprain; she highlighted that the Veteran did not return for any follow treatment of his ankle symptomatology.  She also noted that the Veteran also sought treatment in-service for a possible ankle sprain in May 1980 and that it was unclear as to which of his ankles was injured.  Nevertheless, the examiner concluded that both of the described in-service ankle sprains were first degree ankle sprains and that there was no suggestion of a significant injury or chronic problems.  

With regards to the Veteran's bilateral knee disorder, the examiner highlighted that there was no description of his knee problems in the medical records or reports of knee pain within a year following his separation from the military.  

As for the left lower extremity and low back disorders, the May 2010 examiner noted that there were no reports of left lower extremity problems in service.  Although she essentially determined that the Veteran likely had radiculopathy related to his lumbar DDD, she noted that the Veteran was not service connected for a low back disorder and that there was nothing in his military records to suggest that the disorder was related to his military service.  The examiner acknowledged the Veteran reported having problems related to a back strain in 1982; she concluded, however, that the condition resolved without issue.  She noted that he developed foot drop in approximately 2000.

In summary, the May 2010 examiner opined that the Veteran's bilateral knee, left ankle, and left lower extremity disorders were less likely than not caused by or related to his military service.

Analysis- Low Back Disorder

Having reviewed the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disorder.  The Board recognizes that the medical evidence shows that the Veteran is currently diagnosed with degenerative disc disease of the lumbar spine.  However, the preponderance of the medical evidence, as discussed below, does not indicate that the Veteran's current low back disorder is related to his active service.  Therefore, the Board concludes that service connection is not warranted.

The Veteran essentially maintains that his current low back disorder is related to an in-service back injury.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States Court of Appeals for Veterans Claims (Court), citing Layno v. Brown, 6 Vet. App. 465, 467- 69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2).  The Veteran's service treatment records document his single January 1982 report of a three day history of back pain.  As such, the Veteran's account of the in-service low back pain is considered competent.

Having found the Veteran's lay statement to be competent, the Board must also determine whether such evidence is credible.  See Layno, 6 Vet. App. at 469.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

The Board finds that the Veteran's account of having in-service low back pain, at least of an acute and transitory nature, is credible.  As noted above, the January 1982 service treatment record documents his report of back pain.  While the service treatment records document his single report of back pain, the fact remains that there is no evidence that the Veteran incurred a chronic low back disorder during his period of active service.

In this regard, the Board finds that the August 1982 separation report of medical examination, which was completed during the month prior to separation, is highly probative as to the Veteran's condition at the time nearest his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of reasons for the Board's decision).  The August 1982 separation report of medical examination is entirely negative for any symptoms associated with a spine disorder and reflects that the clinical examination of the Veteran's spine and musculoskeletal system was normal.  On the associated August 1982 report of medical history, the Veteran denied having recurrent back pain.  The Board finds that the August 1982 separation report of medical examination and report of medical history weigh heavily against the claim.  The service medical records support a conclusion that the Veteran's in-service report of back pain was acute and transitory, as the August 1982 separation report of medical examination shows no clinical findings of a low back disorder at the time of discharge.

Moreover, the Board does not find the Veteran's statements regarding a continuity of low back symptomatology since service to be credible in light of the medical evidence and additional lay statements of record.  The Board finds that while the Veteran reported that he experienced low back pain since service is competent, he made such reports only in conjunction with his claim for benefits.  Indeed, the medical evidence of record does not show any reports of low back symptomatology until July 2001, which is nearly twenty years after he separated from service.  The Board also highlights that the Veteran himself reported on multiple occasions essentially that his back pain began following a fall in the shower in approximately 2001.  He also reported in July 2001 that he experienced back pain following a motor vehicle accident that occurred fifteen years prior, which would have been in 1986.  The medical evidence further reveals the Veteran's reports of re-injuring his back in 2004 after sneezing.  While these records document the Veteran's post-service reports of back pain, none of these reports include any mention of chronic back pain ever since his separation from the military.  The Board finds these factors together to be highly probative evidence that there has not been a continuity of low back symptomatology and weigh heavily against any contention to the contrary.  See Buchanan, 451 F.3d 1331, 1336- 37 ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Waters v. Shinseki, 601 F.3d 1274 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007) (stating "[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  Thus, in light of the lack of any record of treatment for or reports of a low back problem for nearly decades after service and the internal inconsistency of his accounts, the Board finds any of the Veteran's reports of continuity of low back problems since service are not credible, and thus of no probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

With regards to the statement from the Veteran's brother regarding his orthopedic symptomatology, the Board finds his brother's statements to be competent as to his observations of the Veteran's physical condition prior to and following his military service.  See Layno, 6 Vet. App. 465, 467- 69.  His brother's statements are also deemed credible, as there is no conflicting evidence of record regarding the severity of the Veteran's symptomatology.  See Buchanan, 451 F.3d 1331, 1336- 37.  While his brother described the severity of his pre- and post-service symptomatology, he did not comment as to an in-service onset for his orthopedic conditions or give a firsthand account regarding the Veteran's claimed in-service injuries or a continuity of symptomatology.  Essentially, his brother simply described the severity of his orthopedic symptomatology but did not specifically discuss any in-service incidents responsible for the claimed disorders or a continuity of orthopedic symptomatology since service.  Thus, his brother's statement, while competent and credible, does not provide a basis for service connection in this instance.

As noted above, the medical evidence does not show any evidence of a low back disorder until 2001, at which time the Veteran was diagnosed with a herniated disc of the lumbar spine.  This diagnosis was rendered nearly twenty years after the Veteran's separation from active service.  He was not diagnosed with degenerative disc disease of the lumbar spine until May 2004, over twenty years after his separation.  The Board notes that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  Accordingly, entitlement to service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.3.07, 3.309.

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  In this regard, the medical evidence includes both positive and negative opinions as to whether the Veteran's current low back disorder is related to his military service.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).

In reaching the above determination, the Board acknowledges the April 2009 opinion from the Veteran's VA physician essentially that the Veteran's low back disorder is related to a back injury he incurred while serving as an engine mechanic in the military.  While this opinion is favorable, the Board finds that it does not provide a basis to support an award of service connection.  Specifically, the Veteran's VA physician did not provide any rationale or give any indication whatsoever has to how he reached this conclusion.  Additionally, there is no indication as to whether the physician reviewed any medical records in formulating his opinion, to include the medical records showing low back injuries in 2001 and 2004.  The United States Court of Appeals for Veterans Claims (Court) has emphasized that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Given this, the Board finds that the April 2009 VA physician's opinion lacks probative value.

In contrast, the Board finds highly probative the July 2007 and May 2010 VA examiner's opinions, which upon clinical and diagnostic testing of the Veteran and a review of the claims file, essentially determined that the Veteran's low back disorder was not related to his 1982 in-service episode of low back pain or to is military service.  These opinions are considered highly probative as they are definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationales.  Accordingly, the opinions are found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 49 (2000); see also Nieves-Rodriguez, 22 Vet. App. 295, 299- 301 ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993).

The United States Court of Appeals for the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the BVA, . . . to assess the credibility and weight to be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As the July 2007 and May 2010 VA examiners' opinions are supported by detailed rationales and clinical examinations of the Veteran, the Board gives these opinions greater weight, as compared to the April 2009 VA treating physician's opinion.

In reaching the above determinations, the Board again notes that consideration has been given to the Veteran's statements that he has a low back disorder that is related to his military service.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1313.  However, a low back disorder is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of the disorder, such as pain, may be reported by a layperson, the diagnosis and etiology of the disorders require medical training.  The Veteran does not have the medical expertise to diagnose himself with the claimed disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of his low back disorder are not competent or sufficient in this instance.  Jandreau, 492 F.3d 1372.

Given that the preponderance of the evidence weighs against the Veteran's claim, for the Board to conclude that the Veteran has a low back disorder that was incurred during his military service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the claim for service connection must be denied.  

Essentially, as the weight of the competent and probative evidence is against a finding that the Veteran's claimed low back disorder is related to service, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

Bilateral Knee and Left Leg Disorders

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for direct service connection for bilateral knee and left leg disorders.  The Board highlights that the Veteran has not claimed an in-service onset of his bilateral knee and left leg symptomatology.  Moreover, the Veteran's service treatment records are negative for any symptomatology or diagnoses of the knees or left lower extremity (other than the left ankle symptomatology discussed in a separate analysis provided below).  Again, the Board finds that the August 1982 separation report of medical examination, which was completed during the month prior to separation, is highly probative as to the Veteran's condition at the time nearest his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker, 10 Vet. App. at 73 (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of reasons for the Board's decision).  The August 1982 separation report of medical examination is entirely negative for any symptoms associated with a bilateral knee disorder or a left leg disorder.  Moreover, the Veteran essentially denied having a trick or locked knee, or any bone or joint deformities on the associated August 1982 report of medical history.  Thus, this evidence weighs heavily against the claim for service connection on a direct basis.

Indeed, the medical evidence does not show a diagnosis of osteoarthritis of the bilateral knees until April 2006 and of left leg neurological disorder associated with his low back disorder until August 2002, diagnoses which were both rendered some twenty years following his separation from active service.  The Board further highlights that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson, 230 F.3d at 1333.  Accordingly, entitlement to service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.3.07, 3.309.

Here, the Board finds highly probative the May 2010 VA examiner's opinion.  Based on clinical and diagnostic testing of the Veteran and review of the claims file, the May 2010 examiner opined that the Veteran's bilateral knee and left lower extremity disorders were less likely as not that caused by or related to his military service.  This opinion is considered highly probative as it is definitive, based upon complete reviews of the Veteran's entire claims file and a clinical examination of the Veteran, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 49 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against his claims or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492- 93 (1995).  Essentially, there is no competent and credible medical and lay evidence of record relating the Veteran's current bilateral knee and left lower extremity disorders to his active service.  Thus, there is no basis to grant direct service connection for these conditions.

Additionally, the Board finds that the preponderance of the evidence does not show that the claimed bilateral knee disorder and left leg disorder are etiologically related to a service-connected disability.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. 439.  Although he claims that his bilateral knee disorder and left leg disorder are both related to his current low back disorder, and the medical evidence indicates that his left leg neuropathy and foot drop are related to his lumbar degenerative disc disease.  As determined above, service connection for a low back disorder has been denied.  The Veteran is currently not service connected for any disabilities.  Without a service-connected disability, there is no basis upon which secondary service connection can be awarded. 

In addition to the medical evidence, the Board has also considered the Veteran's statements that his bilateral knee and left leg disorders are related to his low back disorder.  In this regard, the Board finds the Veteran's statements as to the symptomatology associated with such disorders as competent and credible.  A Veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  However, a bilateral knee disorder and a neurological disorder affecting the left lower extremity are not disabilities subject to lay opinions as to diagnosis and etiology.  While some symptoms of the disorders, such as pain, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with the claimed disorders, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of the claimed disorder are not competent, credible, or sufficient in this instance.  Jandreau, 492 F.3d 1372.  

For the Board to conclude that the Veteran currently has bilateral knee and left lower extremity disorders that are related to a service-connected disability or are otherwise related to his military service would be speculation, and the law provides that service connection may not be granted on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert, 5 Vet. App. 30, 33.

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a bilateral knee disorder and a left lower extremity disorder, to include as secondary to his low back disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See Gilbert, 1 Vet. App. at 53.

Left Ankle Disorder

After reviewing the evidence, the Board finds that the evidence of record is against the claim for service connection for a left ankle disorder.  The Veteran essentially maintains that he currently has a left ankle disorder that is related to in-service ankle injuries.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., experiencing ankle pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence is one type of evidence that must be considered in determining whether service connection is warranted, and competent lay evidence can be sufficient in and of itself to support a claim thereof.  See Buchanan, 451 F.3d at 1335; Jandreau, 492, F.3d 1372.  As explained above, the Board must not only determine whether lay statements are competent, but it must also determine whether such statements are credible in light of the other lay and medical evidence of record.  See Layno, 6 Vet. App. 465 (1994).  In this instance, the Board finds the Veteran's reports of in-service left ankle symptomatology, at least in the acute and transitory sense, to be both competent and credible, as his service treatment records document in-service treatment for left ankle symptomatology.    

However, while the Veteran is competent to report having experienced left ankle pain ever since his military service, the Board does not find the Veteran's statements regarding a continuity of left ankle symptomatology to be credible.  The Board finds that while the Veteran reported that he experienced left ankle symptomatology while in service is competent, he made such reports only in conjunction with his claim for benefits.  While the service treatment records show that the Veteran was treated in February 1980 and May 1980 for a left ankle sprain, there are no subsequent reports of left ankle symptomatology included in his service treatment records.  Indeed, the August 1982 separation examination report and report of medical history are both negative for any diagnosed or reported symptomatology relevant to a left ankle disorder.   The Board finds the service treatment records to carry far more weight of credibility and probative value than the Veteran's statements concerning a continuity of left ankle symptomatology ever since his in-service ankle injuries.  See Curry v. Brown, 7 Vet. App. 5, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such records are more reliable, in the Board's view, than the unsupported assertions of events, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Moreover, the Veteran's statements regarding a continuity of left ankle symptomatology ever since his military service is not competent or credible in light of the additional medical evidence and lay statements of record.  The Board acknowledges the Veteran was diagnosed with a left foot drop disorder in 2004; however, at that time the Veteran's symptomatology was essentially attributable to his low back degenerative disc disease, for which service connection has been denied.  The medical evidence of record does not show that he has been diagnosed with any other disorders affecting the left ankle.  In this regard, the Board highlights that the Veteran underwent a VA examination in May 2010 specifically to determine the nature and etiology of the claimed left ankle disorder.  However, based on the physical examination and diagnostic test results, the VA examiner essentially determined that there was no left ankle pathology, other than the left foot drop disorder associated with his low back disorder.  The Board finds these factors together to be highly probative evidence that there has not been a continuity of left ankle symptomatology and weigh heavily against any contention to the contrary.  See Buchanan, 451 F.3d at 1336- 37 ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to); Jandreau, 492 F.3d at 1376-77 (stating "[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board ").  Thus, in light of the lack of any record of treatment for left ankle symptomatology for nearly two decades after service and the internal inconsistency of his accounts, the Board finds any of the Veteran's reports of continuity of left ankle symptomatology are not competent or credible, and thus of no probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

As noted above, the medical evidence does not show any evidence of a left ankle disorder until 2004, at which time the Veteran was diagnosed with left foot drop associated with his low back disorder.  This diagnosis was rendered over twenty years after the Veteran's separation from active service.  As previous highlighted, evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson, 230 F.3d 1330, 1333.  

Essentially, the medical evidence of record is entirely negative for an opinion relating the Veteran's current left ankle disorder to an in-service injury or otherwise to his military service.  In this regard, the May 2010 VA examiner opined that the Veteran's current left ankle disorder was less likely than not caused by or related to his military service.  Significantly the May 2010 VA examination report indicates that the examiner's opinion was based on acceptance of the Veteran's account of in-and post-service occurrence/symptomatology and all medical evidence of record, to include current examination findings.  What is more, the opinion provided clear medical reasoning and logic and is generally consistent with other pieces of medical evidence of record.  These factors taken together make the May 2010 VA examination report and nexus opinion highly probative evidence weighing against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Again, the Board highlights that consideration has been given to the Veteran's statements that he has a left ankle disorder that is related to his military service.  See generally 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1313.  However, a left ankle disorder is not a disability subject to lay opinion as to diagnosis and etiology.  While some symptoms of this disorder, such as pain, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with the claimed disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of his left ankle disorder are not competent or sufficient in this instance.  Jandreau, 492 F.3d 1372.

The Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In reaching this conclusion regarding the Veteran's claim, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  Because the evidence here is not in equipoise, and, in fact, the absence of evidence to support the claim suggests that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See Gilbert, 1Vet. App. 49, 55- 57; Ortiz, 274 F.3d 1361.  As there is simply no basis upon which to grant the Veteran's claim for service connection for a left ankle disorder, the appeal is denied.

Depression Disorder

As for the Veteran's final claim, the Board finds that service connection is not warranted for the Veteran's diagnosed major depressive disorder.  In this case, the Veteran has not claimed, and the evidence of record does not indicate, that his diagnosed depression disorder began or is related to his military service.  The Board highlights that the Veteran's service treatment records, to include the August 1982 separation report of medical examination, are negative for reported symptomatology or diagnoses related to a psychiatric disorder.  The medical evidence shows that he was not diagnosed with a psychiatric disorder until 2006, over two decades after his separation from the military.  Moreover, there is no medical opinion relating the Veteran's diagnosed depressive disorder to his military service.  Given this, there simply is no basis to warrant service connection for his depressive disorder on a direct basis.  See 38 C.F.R. § 3.303, 3.304, 3.307, 3.309.

Instead, the Veteran asserts that service connection is warranted on a secondary basis, as his depression disorder is related to his low back degenerative disc disease.  The Veteran's assertion that his psychiatric disorder is related to his back condition is supported by the medical evidence of record, as his VA treatment records show that he was assessed with depression secondary to chronic low back pain.  However, the Board emphasizes that the Veteran is not service connected for a low back disorder, or any other disorder for that matter.  As he currently does not have a service-connected disability, there is no basis to grant secondary service connection for his depressive disorder.   See 38 C.F.R. § 3.310; Allen, 7 Vet. App. 439.  

In addition to the medical evidence, the Board has also considered the Veteran's statements that his depression disorder is related to his low back disorder.  In this regard, the Board finds the Veteran's statements regarding the onset and nature of his psychiatric symptomatology to be both competent and credible.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331 (2006).  However, a psychiatric disorder is not disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of the disorders, such as sleep impairments, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with the claimed disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of his psychiatric disorder are not competent, credible, or sufficient in this instance.  Jandreau, 492 F.3d 1372.  

For the Board to conclude that the Veteran currently diagnosed depression is related to a service-connected disability or are otherwise related to his military service would be speculation, and the law provides that service connection may not be granted on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert, 5 Vet. App. 30, 33.

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for depression, to include as secondary to his low back disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a back disability is denied.

Service connection for bilateral knee and left lower extremity disability, to include as secondary to a back disability, is denied.

Service connection for a left ankle disability is denied.

Service connection for depression, to include as secondary to a back disability, is denied.


____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


